
	
		II
		110th CONGRESS
		2d Session
		S. 3636
		IN THE SENATE OF THE UNITED STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mr. Dodd (for himself
			 and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title II of the Public Health Service Act to
		  provide for an improved method to measure poverty so as to enable a better
		  assessment of the effects of programs under the Public Health Service Act and
		  the Social Security Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Measuring American Poverty Act of
			 2008.
		2.FindingsThe Congress finds as follows:
			(1)On January 22, 2008, the House of
			 Representatives, by voice vote, passed House Concurrent Resolution 198
			 expressing the sense of the Congress that the United States should set a
			 national goal of cutting poverty in half over the next 10 years.
			(2)The poverty rate is a critical indicator of
			 how widely shared prosperity is in the economy, and a key benchmark for
			 targeting resources towards the most disadvantaged.
			(3)The official
			 poverty measure, while helpful, is based on outdated assumptions and fails to
			 accurately measure economic deprivation or take into account the availability
			 of many economic resources.
			(4)The official
			 poverty measure offers inadequate guidance about the effectiveness of public
			 anti-poverty efforts.
			(5)In
			 1995, the National Academy of Sciences’ Panel on Poverty and Family Assistance
			 recommended adoption of an improved poverty measure, which addresses many
			 shortcomings of the official poverty measure and which remains relevant and
			 offers a starting point for an improved measure.
			3.Statement of
			 purposeThe purpose of this
			 Act is to provide for an improved and updated method for measuring the extent
			 to which families in the United States have sufficient income to allow a
			 minimal, socially acceptable, level of consumption that meets their basic
			 physical needs, including food, shelter (including utilities), clothing, and
			 other necessary items, in order to better assess the effects of certain
			 policies and programs in reducing the prevalence and depth of poverty, to
			 accurately gauge the level of economic deprivation, and to ensure appropriate
			 targeting of public resources.
		4.Modernization of
			 the measurement of povertyTitle II of the Public Health Service Act
			 (42 U.S.C. 202 et seq.) is amended by adding at the end the following:
			
				DModernization of
				the measurement of poverty
					271.Modernization
				of the measurement of poverty
						(a)In
				generalThe Bureau of the
				Census, in collaboration with the Bureau of Labor Statistics, after
				consultation about methodology with other Federal statistical agencies and
				outside experts, shall, to the extent possible and based on the best available
				data, calculate modern poverty thresholds and modern poverty rates as provided
				for in subsection (c), for each calendar year (including any calendar year
				before 2009 for which the information needed to perform the calculations is
				available or can be estimated with a reasonable degree of confidence, as
				determined by the Bureau of the Census) in accordance with this section.
						(b)Modern poverty
				thresholds
							(1)Calculation for
				reference family
								(A)In
				generalThe modern poverty threshold for a reference family
				consisting of 2 adults and their 2 related children shall be an amount equal to
				the average of 120 percent of the 33rd percentile of the distribution of annual
				expenditures by such families on food, clothing, and shelter (including
				utilities) during each of the 3 most recent years for which data is available
				from the Consumer Expenditure Survey, a superior Federal government source of
				data, or some combination of such sources.
								(B)Special
				ruleNotwithstanding any
				other provision of this section, insofar as the amounts described in
				subparagraphs (F) and (G) of subsection (c)(3) are not easily included in the
				distribution of expenditures referred to in subparagraph (A) of this paragraph,
				the Bureau of the Census and the Bureau of Labor Statistics shall develop
				methods for including, and shall include, the actual or estimated amounts in
				the distribution of expenditures
								(2)Adjustment for
				family size and composition, and for geographic cost
				variationThe Bureau of the Census shall adjust the modern
				poverty threshold calculated under paragraph (1)—
								(A)for other family
				sizes and compositions, using the best available equivalence scales that
				consider economies of scale; and
								(B)to the maximum extent possible, for
				differences in the costs for the goods and services included in the threshold
				among States, sub-State non-metropolitan areas, and metropolitan areas, based
				on the best available data on the costs.
								(3)Accommodation of
				housing statusTo the maximum
				extent possible, the calculation for the threshold for the reference family
				described in paragraph (1) and the adjustments to the modern poverty thresholds
				for varied family sizes and compositions under paragraph (2)(A) shall be made
				separately for each of the following categories of families:
								(A)Families making
				rent payments for their primary residence, or who own their primary residence
				and have a mortgage secured by the residence.
								(B)Families who own
				their primary residence and do not have such a mortgage.
								(4)Annual
				publication of weighted average poverty thresholdsNot
				less often than annually, the Bureau of the Census, in collaboration with the
				Bureau of Labor Statistics, shall publish—
								(A)the average
				poverty threshold for each family size, determined by weighting each threshold
				by the proportion of families of that size to which the threshold applies,
				and
								(B)the average poverty threshold for each
				family size in each category described in paragraph (3), determined by
				weighting each threshold by the proportion of families of that size in that
				category and to which the threshold applies.
								(c)Modern poverty
				rates
							(1)In
				generalThe Bureau of the Census shall use the modern poverty
				thresholds calculated under subsection (b) to calculate—
								(A)the number and
				percentage of families in the United States whose adjusted market income does
				not exceed the applicable modern poverty threshold, and the number and
				percentage of individuals in the United States who are members of such
				families;
								(B)the number and percentage of families in
				the United States whose adjusted disposable income does not exceed the
				applicable modern poverty threshold, and the number and percentage of
				individuals in the United States who are members of such families; and
								(C)the numbers and
				percentages described in subparagraphs (A) and (B) for various demographic,
				geographic, and other subgroups of families in the United States, and for
				individuals who are members of such subgroups of families.
								(2)Adjusted market
				incomeFor purposes of this
				section, the adjusted market income of a family is—
								(A)the total of the amounts received by any
				member of the family during a calendar year from wages, salaries, and
				self-employment income, interest income, dividend income, realized capital
				gains, rents, royalties, estate and trust income, a qualified retirement plan
				(as defined in section 4974(c) of the Internal Revenue Code of 1986), a plan
				described in section 457(b) of such Code, or any other plan, contract, annuity,
				or account payments or distributions from which are in the nature of a
				retirement benefit, survivor and disability pensions and annuities, paid-up
				insurance policies, alimony payments, child support payments, private workers’
				compensation, regular contributions from persons not living with the family,
				and other relevant income as determined by the Bureau of the Census except for
				income described in subparagraph (C), (D), (E), or (F) of paragraph (3) of this
				subsection; minus
								(B)the total of the amounts paid by any member
				of the family during the calendar year for alimony or the support or
				maintenance of a noncustodial child, or to cover health care expenses or
				necessary work-related expenses, including child care and transportation
				expenses, and capping necessary work-related expenses at the lesser of the
				earnings of the parent with lesser earnings or another reasonable cap tied to
				the median expenditures of the reference family or Federal program and tax
				credit policies as determined by the Bureau of the Census in collaboration with
				the Bureau of Labor Statistics.
								(3)Adjusted
				disposable incomeFor
				purposes of this section, the Bureau of the Census shall define the adjusted
				disposable income of a family as follows, excluding any amounts that the Bureau
				of the Census, in collaboration with the Bureau of Labor Statistics, believes
				are not included in the distribution of expenditures referred to in subsection
				(b)(1) of this section or whose inclusion in the adjusted disposable income of
				a family would otherwise be inconsistent with the modern poverty thresholds
				described in subsection (b):
								(A)the adjusted
				market income of the family; minus
								(B)the total of the amounts paid by any member
				of the family during the calendar year to cover Federal income tax liability or
				Federal payroll tax liability, or if such information is not available, the
				total of any such liabilities that are payable by any member of the family
				during the calendar year; plus
								(C)the total of the
				amounts received by any member of the family during the calendar year from
				refundable Federal tax credits, or if such information is not available, the
				total of any such credits that are expected by any member of the family to be
				received during the calendar year; plus
								(D)the total of the amounts received by any
				member of the family during the calendar year which may be used to meet food,
				clothing, or shelter (including utilities) needs, to the extent that
				expenditures of the amounts are taken into account in determining poverty
				thresholds under this section, and which are—
									(i)referred to in
				section 459(h)(1)(A)(ii) of the Social Security Act; or
									(ii)paid under a State program funded under
				part A of title IV of the Social Security Act, the supplemental security income
				program under title XVI of such Act, or any other Federal program or activity
				eligibility for which is based, in whole or in part, on need; plus
									(E)the total dollar value of any food
				assistance benefit (as defined in section 3(d) of the Food and Nutrition Act of
				2008) received by any member of the family during the calendar year under
				section 8 of the Food and Nutrition Act of 2008; plus
								(F)the total of the amounts received by any
				member of the family during the calendar year as described in section
				2605(b)(2) of the Low-Income Home Energy Assistance Act of 1981; plus
								(G)the total of the
				amounts received by any member of the family during the calendar year as
				government-funded nonmedical in-kind, cash and near cash benefits that help
				families meet food, clothing and shelter (including utilities) needs, including
				nutrition programs, housing subsidies, and the value of public housing, not to
				exceed to the lesser of the share of the threshold defined in subsection (b)
				attributable to the component of the threshold towards which the benefit may be
				used or the estimated monetary value of the benefit to the recipient, to the
				extent possible and to the extent that expenditures of the amounts are taken
				into account in determining poverty thresholds under this section.
								(4)Inclusion of
				state and local taxes and transfersWithin 5 years after the date of the
				enactment of this section, the Bureau of the Census, in collaboration with the
				Bureau of Labor Statistics, and after consultation with other relevant
				statistical agencies, shall modify the calculation under paragraph (3) to take
				account of State and local taxes and transfers.
							(d)FamiliesFor purposes of this section, the term
				family includes—
							(1)an individual who
				is living alone;
							(2)all members of a
				household who are related by blood, marriage, adoption, or other legal
				arrangement; and
							(3)any unrelated
				individuals living together whom the Bureau of the Census, after assessing
				existing research and undertaking any necessary new research, determines should
				be treated as a family for purposes of this section.
							(e)Report on
				poverty ratesNot less
				frequently than annually, the Bureau of the Census shall produce, and make
				readily accessible to the public, a report which contains detailed tables and
				explanations of poverty rates—
							(1)as determined on
				the basis of adjusted market income;
							(2)as determined on
				the basis of adjusted disposable income; and
							(3)as determined on
				the basis of the Traditional Poverty Measure referred to in subsection
				(f).
							(f)References to
				existing poverty measure as the traditional poverty
				measureTo the extent
				practicable, whenever an officer or employee of the Federal Government refers
				to the poverty measure outlined in Office of Management and Budget Statistical
				Policy Directive 14, the officer or employee, as the case may be, shall refer
				to that measure as the Traditional Poverty Measure. Any
				reference in a law, regulation, document, paper, or other record of the United
				States to the poverty measure outlined in Office of Management and Budget
				Statistical Policy Directive 14 is deemed to be a reference to the
				Traditional Poverty Measure.
						(g)Inclusion of
				information based on modern poverty thresholds and rates in published documents
				containing information based on historical poverty thresholds and
				rates
							(1)In
				generalTo the extent possible, a relevant Federal statistical
				agency that publishes a document which contains information about a subject,
				which was produced using the poverty measure outlined in Office of Management
				and Budget Statistical Policy Directive 14, shall include in the document
				information about the subject, which is produced using the modern poverty
				thresholds and modern poverty rates calculated under this section.
							(2)Public release
				of microdata file and online toolsOn releasing a document
				described in paragraph (1), the Bureau of the Census shall release to the
				public—
								(A)microdata files containing all of the
				individual variables that are necessary to compute the published modern poverty
				rates, as well as poverty rates determined on the basis of the Traditional
				Poverty Measure referred to in subsection (f), and to calculate poverty rates
				using different definitions of income and poverty thresholds;
								(B)other public
				online tools that enable poverty rates to be calculated using different
				definitions of income and poverty thresholds; and
								(C)the definitions of
				income set forth in, and the poverty thresholds established under, this
				section.
								(h)Consultation on
				improving calculation of the modern poverty thresholds or modern poverty rates;
				report to the CongressFrom
				time to time, and no less frequently than every 5 years, the Bureau of the
				Census, in collaboration with the Bureau of Labor Statistics, shall—
							(1)consult with other
				relevant Federal statistical agencies and outside experts on whether the method
				of, and sources of data for, calculating the modern poverty thresholds or
				modern poverty rates provided for in this section could be improved so as to
				better measure the extent to which families in the United States are able to
				secure sufficient income to allow a minimal, socially acceptable, level of
				consumption that meets their basic physical needs, including food, clothing,
				shelter (including utilities), and other necessary items; and
							(2)report to the
				Congress on any need for any such improvement.
							(i)No effect on
				benefit programsThis section shall not be interpreted to modify
				or authorize modification of eligibility of any entity for, or the amount or
				kind of benefits or assistance to be provided to any entity under, any program
				or activity funded, in whole or in part, with Federal funds.
						(j)Relevant federal
				statistical agencyIn this
				section, the term relevant Federal statistical agency means a
				Federal agency that—
							(1)is listed as a
				major statistical program of the United States in the annual report most
				recently made under section 3504(e)(2) of title 44, United States Code;
				or
							(2)the Bureau of the
				Census expects to be so listed in the next such report.
							(k)Limitations on
				authorization of appropriationsTo carry out this section, there are
				authorized to be appropriated to the Bureau of the Census not more than
				$5,000,000 for each fiscal year.
						272.Study of decent
				living standard
						(a)In
				generalThe Bureau of the
				Census, in collaboration with the Bureau of Labor Statistics, shall enter into
				a contract with the National Academy of Sciences which obligates the National
				Academy of Sciences to develop and publish a method of calculating a decent
				living standard threshold, including relevant variations for geography, family
				size, and other such factors, and a method of measuring the extent to which the
				income of families in the United States is sufficient to meet the
				threshold.
						(b)Technical
				supportThe Bureau of the Census, the Bureau of Labor Statistics,
				and other relevant statistical agencies shall provide necessary technical
				support for the efforts to develop the threshold and method referred to in
				subsection (a).
						(c)Definition of
				decent living standard thresholdIn subsection (a), the term decent
				living standard threshold means the amount of annual income that would
				allow an individual to live beyond deprivation at a safe and decent, but
				modest, standard of living.
						(d)Limitations on
				authorization of appropriationsTo carry out this section, there are
				authorized to be appropriated to the Bureau of the Census not more than
				$500,000 for each of fiscal years 2009 and 2010.
						273.Study of
				medical care risk measure
						(a)In
				generalThe Bureau of the
				Census, in collaboration with the Bureau of Labor Statistics, the Agency for
				Healthcare Research and Quality, and the Centers for Medicare and Medicaid
				Services shall enter into a contract with the National Academy of Sciences with
				obligates the National Academy of Sciences to develop and publish a method of
				measuring the extent of medical care risk in the United States and calculating
				the number and percentage of individuals in the United States who, to varying
				degrees, lack adequate health insurance, placing them at risk of being unable
				to afford needed treatment.
						(b)Technical
				supportThe Bureau of the Census, the Bureau of Labor Statistics,
				the Agency for Healthcare Research and Quality and the Centers for Medicare and
				Medicaid Services, and other relevant statistical agencies shall provide
				necessary technical support for the efforts to develop the method and measure
				referred to in subsection (a).
						(c)Definition of
				medical care riskIn subsection (a), the term medical care
				risk means the extent to which individuals are at risk of being unable
				to afford needed medical treatment, services, goods, and care.
						(d)Limitations on
				authorization of appropriationsTo carry out this section, there
				are authorized to be appropriated to the Bureau of the Census, not more than
				$500,000 for each of fiscal years 2009 and
				2010.
						.
		
